Matter of Thomas v Thomas (2022 NY Slip Op 03659)





Matter of Thomas v Thomas


2022 NY Slip Op 03659


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


533 CAF 21-00463

[*1]IN THE MATTER OF LAHNI THOMAS, PETITIONER-APPELLANT,
vGEOFFREY THOMAS, RESPONDENT-RESPONDENT. 
IN THE MATTER OF GEOFF THOMAS, PETITIONER-RESPONDENT,
vLAHNI THOMAS, RESPONDENT-APPELLANT.
IN THE MATTER OF GEOFF THOMAS, PETITIONER-RESPONDENT,
vLAHNI E. THOMAS, RESPONDENT-APPELLANT. 
IN THE MATTER OF GEOFFREY DAVID THOMAS, PETITIONER-RESPONDENT,
vLAHNI E. THOMAS, RESPONDENT-APPELLANT. 


THOMAS L. PELYCH, HORNELL, FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.
ROSEMARIE RICHARDS, GILBERTSVILLE, FOR RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT. 
MARYBETH D. BARNET, MIDDLESEX, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Steuben County (Patrick F. McAllister, A.J.), entered March 23, 2021 in a proceeding pursuant to Family Court Act article 8. The order, among other things, dismissed Lahni Thomas's family offense petition. 
It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court